 86DECISIONSOF NATIONALLABOR RELATIONS BOARDAclang,Inc.andTran Van Bich,Diem Thi Voandemployees, to engage in concerted activities for theNguyen Chi LongandNguyenThi Ky-My. Casespurposes of collective bargaining or other mutual aid28-CA-2186,28-CA-2203or protection, or to refrain from any such activities."September 10, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn May 19, 1971, Trial Examiner Herman Coren-man issued his Decision in the above-entitled pro-ceeding finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found the Respondent hadnot engaged in certain other unfair labor practices asalleged in the complaint and recommended dismissalas to them. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a support-ing brief. The General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the proceeding and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Aclang, Inc., itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder as modified below.Add the following as paragraph 1(c) of the TrialExaminer's recommended Order:"(c) In any manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist labororganizations, including the Union herein, to bargaincollectively through a bargaining agent chosen by the1In adopting the Trial Exarruner's findingof the 8(a)(I) violation basedon the coercive interrogation of Miss Kim-Cuc by Gary Moore, wespecifically find that Respondent was bound by the statements attributedtoMoore The obtaining of a proper visa status was a prerequisite toemployment as an instructor with Respondent,and Moore was responsibleforassisting the instructors in obtaining this status SinceMoore'sstatement was in connection with the performance of his principal dutiesfor Respondent,and at least in part concerned Kim-Cuc's visa status, wefind that Moore had apparent authority,ifnot actual authority,to speakforRespondent in such matters and that Respondent is bound by hisconductWe note additionally that Moore receives hourly compensationfar in excess of other employees,that he was a vice president ofRespondent'spredecessor corporation,that his wife holds the office ofsecretarywithRespondent,and that his office is located proximate toothers possessing managerial authority.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: Upon a chargefiled by Nguyen Chi Long, Tran Van Bich, and Diem ThiVo in Case 28-CA-2186 on September 30, 1970, and acharge filed by Nguyen Thi Ky-My on October 15, 1970, inCase 28-CA-2203, the General Counsel of the NationalLabor Relations Board (herein called the Board) on behalfof the Board issued a complaint December 24, 1970,againstAclang, Inc., herein referred to as the Respondent,allegingthat the Respondent in refusing to hire the four chargingindividuals and by certain employee threats and interroga-tion engaged in, and wasengagingin, unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the National Labor Relations Act, asamended, herein referred to as the Act.Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held before theundersigned Trial Examiner at El Paso, Texas, on February23, 24, and 25, 1971. All parties appeared at the hearing,were represented by counsel, and were afforded fullopportunity to be heard, to produce and examine, andcross-examine witnesses. Briefs submitted by counsel forthe General Counsel and counsel for the Respondent havebeen carefully considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIt is established by the pleadings, and I find, that theRespondent is a Texas corporation with its principal officeand place of businessat BiggsField, El Paso, Texas, whereit isengaged in the operation of a language school teachingtheVietnamese language to military personnel of theArmed Services of the United States. During the lastcalendar year, the Respondent, in the course and conductof its business operations, receivedgrossrevenuesin excessof $500,000 for services furnished to the United States193 NLRB No. 18 ACLANG, INC.87having a substantialimpact on the national defense. TheRespondentisan employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.H. THE UNIONINVOLVEDhighly educated and extremely fluent in the Englishlanguage. The four charging individuals are fast friends andMiss Ky-My is the acknowledged leader who in addition toher educational attainments commands their loyaltybecause "she stands for the good cause." 1The Union of Language Teachers,American FederationofTeachers,Local 1949,AFL-CIO,herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.BackgroundThe Respondent, Aclang, Inc., was created as a Texascorporation to take the place of its predecessor, theAcademy of Language Studies, Inc., a Virginia corporation,which was dissolved after Mr. and Mrs. Kenneth Schiweckmoved their administrative headquarters from Virginia toTexas. The Schiwecks owned and controlled both corpora-tions.Although Mrs. Schiweck is the owner of all the stockof Respondent and its president, it is clear and undisputedthatbothMr. and Mrs. Schiweck assume executivedirection of Respondent.The Academy of Language Studies, Inc., owned andcontrolled byMr. and Mrs. Schiweck, was awarded thegovernmentcontract at Biggs Field, El Paso, Texas, toteach Vietnamese to Air Force and Army personnel forfiscal 1969 (July 1, 1968, to June 30, 1969). The SanzSchool, a competitor, was awarded the contract for fiscal1970 (July 1, 1969, to June 30, 1970), and the Respondent,also owned and controlled by Mr. and Mrs. Schiweck, wasawarded the contract for fiscal 1971 (July 1, 1970, to June30, 1971). All three schools had entered into collective-bargaining agreements with the Union as the representativeof the Vietnamese teachers. The Respondent's collective-bargaining agreement was executed September 15, 1970,and continues in force as long as the duration of theRespondent's government contract.The evidence shows, without dispute, that there exists anintraunion division between essentially two groups in theVietnamese community, which comprise the union mem-bers. This division or conflict of interest between the twogroups is part cultural and based on differentiation in statusrelated to degree and excellence of education and in partbased on the immigration status of these teachers.Generally, these Vietnamese teachers who have securestatus as "immigrants," as contrasted with those teacherswho hold only temporary visas, were more likely tomanifesta harder line and to hold out for greater benefits incollective bargaining, whereas the temporary visa holders,dependent on a job in order to retain visa eligibility, weremore inclinedtoaccept theRespondent's contractproposals.The four charging individuals in this case are all"immigrants,"a secure statuswhich precludes theirvulnerability to deportation. Their education is superior.The ideological leader of the four of them is Miss Ky-Mywho was the chief instrument in founding the Union. She is1.Events preceding the Respondent's refusal tohireMiss Ky-MyMiss Ky-My had been employed as a language instructorfor the Academy of Language Studies, Inc., at Biggs Fieldin El Paso from October 14, 1968, to October 1969, andwith the loss of the contract to the Sanz School, she workedas an instructor for Sanz School until September 25, 1970.Miss Ky-My is an "immigrant," and in such status she isconsidered a legal resident of the United States who mayengage in any occupation for anyone and she is eligible forU. S. citizenship. Her status is more secure than the holderofanH-2 or temporary visa who thereby becomesdependent on the government contractor, as the temporaryvisa holder must work for a specific employer, and the visaautomatically expires when his work for that employerends.MissKy-My, resentful of abuses by governmentalcontractors toward the Vietnamese instructors and motivat-ed by a desire to improve their wages and workingconditions, gave much of her time and energy to organizethe Union and secure its charter. She wrote the Union'sbylaws and completed its organization. She was electedpresident of the temporary committee. She declined thepresidency of the Union to become its first secretary-treasurer where she served from May 1969 to May 1970when she refused to seek further office because she wantedto work on her doctorate degree. She was a member of thecommittee that negotiated the first collective-bargainingagreement with Mr. Schiweck who then operated as theAcademy of Language Studies, Inc., and she negotiated thesecond collective-bargaining agreement with Mr. Sanz.2.The July 17 unionmeetingShe attended a union meeting at the Sanz School on July17, 1970. At this meeting the union president, Mr. Trung,having opened the meeting, told the members, according toMiss Ky-My's credible and uncontradicted testimony, that"all of us who wanted to apply for Aclang had to gothrough the union, but there was one member, MissNguyen Thi Ky-My who went directly to Aclang and filedan application. She went against the interests of the union.She is not a good member of our union." Although MissKy-My had raised her hand to speak, the president gave thefloor to two other members who both said "that Miss Ky-My was going against the interest of the union." Then thepresident gaveMissKy-My the floor. Miss Ky-My,according to her own credible and undisputed testimony,toldMr. Trung and the membership "that the act of filingan application for employment is an act of freedom on mypart.No one can stop me looking for a job." Then,according to Miss Ky-My, the "whole room shouted at me,1The above quote is from Mrs.Long's testimonyMrs. Votestified, "Iinterest of the instructors."support the union and MissKy-My,because she always fight for the 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDand stopped me from talking, and I was so nervous I saidthese other words, I said 'I wish I could insult all of you,' 2and the noise came back again, and Mr Trung [the unionpresident] came to me and he wanted to hit me in theface." 3After this incident at theJuly17, 1970, union meeting, thefivemembers of the union committee signed and circulatedamong the members for signature a petition to expel MissKy-My from the Union with the following preamble.We, the undersigned members of the Union ofLanguage Teachers local# 1949, assembled on ageneral meeting on July 17, 1970 unanimously requestto expel NGUYEN-THI-KY-MY, a member of thisUnion, for her misbehavior (calling names, shoutinginsults, and vociferations) and her misconduct with themembership in particular and the Union in general.Sixty-five members signed the petition Dr. Vinh's4 wife,a union member, attended this meeting3The August 7 union meetingA union meeting was held at the Sanz School on August7, 1970, to consider the Respondent's contract proposal.Mr. Givens, the Union's supervisor, who was in attendancerecommended against acceptance and, by a secret ballotvote of 85 to 1, the membership rejected Respondent'sproposal4.Respondent's acts of restraint and coercion onAugust 12On August 12, 1970, Gary Moore upon instruction fromMr. Schiweck called in a number of Vietnamese instructors,ostensibly to check on their visa status.5Miss Kim-Cuc, employed as a Vietnamese instructor byRespondent at Biggs Field since July 23, 1970, and theholder of an H-2 temporary worker visa, was told by hersupervisor to report to Mr. Moore on August 12, 1970. MissKim-Cuc testified credibly that she reported to Mr. Moorein the Teacher Room, and he talked to her alone althoughtherewere other people in the room. Miss Kim-Cue'stestimony, which I credit, is as follows:Mr.Moore talked to me about the previous unionmeeting, and he tell me about there are 85 votes againstthe school proposal, and have only one accept thatschool proposalHe also tell me he know who is thatperson. Then he tell me about, they have two salaries,500 for beginning teacher, .and 525 for experiencedteacher, and he asked me do I accept the Aclang Schoolproposal, and he tell me about if I accept it, I will notget in any trouble about my visa or anything else. If Idon't, I want to work for $550 for one month, I couldwork one month, or two months, and I say O.K., Iaccept Aclang School proposal about the last meeting.Miss Kim-Cuc further credibly testified that after Mr.Moore finished talking to her "he check my name on the list2Mr Trien, the secretary-treasurerof the Union, who was present atthemeeting,testified thatMiss Ky-My said, you are all stupid anddumb "3Union Secretary-treasurerTrien's testimony corroboratesMiss Ky-My Trien testified that "a very hot tempered manafter she said it, hewas so angryhe almost hit her4Dr.Vmh is vice president of the Respondent and he directs the.a yellow sheet of paper." She further testified crediblythatMr. and Mrs. Schiweck came into the room and Mrs.Schiweck said, "why Vietnamese person have 85 voteagainst her, and she said she helped them to send money totheir country and to buy house or something like that, andhow come, why they are not nice to her." Miss Kim-Cucfurther testified that before it was her turn to talk to Mr.Moore, she saw other instructors, namely, Miss Hai, Mr.Do, Miss Psuonganh, and Miss Yen, talk to Mr. Moore butshe did not hear the conversation.Called as a witness by Respondent, Mr. Gary Mooreconceded that he had called in a number of instructors tothe teacher's ready room on August 12, that he spoke tothem in groups of two or three; and he "assumes" that MissKim-Cuc was among them. Moore testified that he didn'tremember speaking to Miss Kim-Cuc individually. Mr.Moore offered no evidence as to the content of hisconversation with Miss Kim-Cuc individually or in a group,and it is apparent that his testimony did no more than glossover his meeting with Miss Kim-Cuc in a studied effort toobscure the content of the conversation with the excuse thathe didn't remember talking to her, Miss Kim-Cuc'stestimony was simple, direct, and forthright, with conscien-tious attention to accuracy and detail. I credit Miss Kim-Cue's testimony, and I find that Mr. Moore, as an agent oftheRespondent, by summoningMissKim-Cuc to theRespondent's office and carrying on with Miss Kim-Cucthe conversation related by her, thereby interrogated herconcerning her union activity and threatened her withpossible loss of her visa status and loss of work if she didnot accept the Respondent's wage proposals. I make nofinding concerning the content of conversations carried onby Mr. Moore with other instructors on that same day inthe absence of competent nonhearsay evidence on thematter. By the foregoing conduct of Mr. Moore, I find thattheRespondent interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights. TheRespondent, I find, thereby violated Section 8(a)(1) of theAct.5.The August 14 union meetingNotwithstanding instruction from the Union's supervi-sor,Mr. Givens, not to hold any union meetings during hisabsence from the city, the union committee, havingreceived an improved proposal on certain benefits from Mr.Schiweck, called a meeting on August 14, 1970, in Mr.Givens' absence. Obedient to Mr. Givens' instructions,none of the four charging individuals in this case attendedthat meeting. The membership voted by secret ballot 68 to18 to accept the Respondent's contract proposal.6.The August 22 union meetingOn Mr. Givens' return to the city another union meetingwas called on August 22, 1970, to reconsider the Union'ssupervision of the instructors5Mr Moore at the time was employed in the front office to handle theimmigration visa status of the instructorsHe was an intimate acquaintanceof long standing with Mr. Schiweckand waspaid $75 for a 10-hour weekMr Moore's wife also workedin the front officeand holdsthe office ofsecretary of RespondentMr Moore had servedas vice president of theAcademy of LanguageStudies, inc ACLANG, INC.actionof August 14. At thismeeting,Mr. Givens, theUnion's supervisor, told the membership he had convenedthemeetingto consider whether employees had beenthreatenedby Mr. Moore. Four persons arose and told oftheir conversations with Mr. Moore concerning their visasand the August 7 membership 85 to I vote rejecting theRespondent's contract proposal.6 Mr. Givens expressed hisopinion to the group that Mr. Moore's action in attemptingto influencethese instructors constituted unfair laborpractices.AlthoughMr. Givens recommended againstacceptingtheRespondent's proposal, themembershipvoted 31 to 30 by show of hands to reaffirm the Union'sAugust 14 action in accepting the Respondent's contractproposal and to putoff filingunfair labor practice chargesagainst theRespondent. The four charging individuals inthiscasewereamong the 30 who voted to reject theRespondent's contract proposal.B.TheRefusaltoHireMiss Ky-MyAware that the Sanz School's government contract wouldsoon expire and that Respondent had been awarded thecontract for fiscal 1971,MissKy-My made writtenapplication for work with the Respondent in July 1970. Hername was also submitted along with 36 other unionmembers as an applicant in the Union's August 10, 1970,letter to the Respondent.On September 10, 1970, having received a 2-week noticeof her pending layoff by Sanz, Miss Ky-My went to theRespondent's office and inquired of Respondent's vicepresident,Dr. Vinh, if there was an opening. Dr. Vinhreplied, "You are a special case You have to see Mr.Schiweck." Miss Ky-My saw Mr. Schiweck the followingday regarding an opening and related to him herconversation with Dr. Vinh. Mr. Schiweck told Miss Ky-My he had no opening-she could come back and ask himlater.Miss Ky-My was laid off by Sanz on September 25,1970. In the second week in October 1970, she phoned theRespondent's office and talked to Mrs. Schiweck who toldher that Mr. Schiweck was out of the city-that she wouldhave to talk to him. Miss Ky-My sought advice from theBoard's El Paso office and she then returned to theRespondent's office where she saw Mr. Schiweck aboutemployment. Mr. Schiweck told Miss Ky-My, according toher credible testimony:Iam not going to hire you because some teachers toldme they would walk out on the job if I hired youMissKy-Mythen told Mr. Schiweck that she had dustcome from the N.L.R.B., to ask another time if he has anopening, but since he had refused to hire her she was goingto file chargesMiss Ky-My then filed her unfair laborpractice charges in this case with the Board's El Paso officeon October 15, 1970.Concerning the reason he refused to hire Miss Ky-My,Mr. Schiweck testified that personally he liked her and heconsidered her "well qualified." But he had refused to hire6Becauseof the hearsay rule, I make no findings as to the truth of thefacts relatedby these four people to the union membership, with theexception of MissKim-Cuc who testified at the hearing concerning herconversationwith Mr Moore on August 12rThe quote is from the credible testimony of union secretary-treasurer,Mr.Trien,who gave the above quote as the translation from the89her because. "The feeling in the community ... at themoment would be that they would prefer not to work withher. . . . I would like to maintain a smooth operationprimarily with 100 and some teachers. It is essential that wedon't have strife in this country among the teachers.. . . Iam not saying she will be a troublemaker.. . . it would leadto some disagreements now whether she would be at fault, Idon't know." Mi. Schiweck testified other people had toldhim they didn't want to work with Miss Ky-My. Mr.Schiweck conceded he had also heard of the petition toexpelMiss Ky-My from the Union, and this in part causedhim to refuse to hire Miss Ky-My, and he so advised theU.S. Department of Labor in a letter dated October 1, 1970,in which he said with respect to Miss Ky-My:Miss Nguyen Thi Ky-My has had and continues to havepersonality conflicts with fellow instructors. She hasexhibited a violent temper and has almost come toblows. Seventy-nine of the instructors in the El Pasoarea have signed a petition to expel her from the localUnion because of her actions and attitude.Testifying further, Mr. Schiweck said: "I eventually heardof that petition, . . . but the initial encounter with thissituation was they had a meeting one night, . . . but thenext morning when the teachers came in they were quiteagitated and it looked like it might have disrupted s' me ofour operations, so I inquired what was going on and ^,t thattime I found out allegedly what happened at the meetingand some feelings were very strong about it, . . . it is just aswell to keep trouble out. . . . I heard of one statement thatshe had made . . . I would have to believe it."C.Analysis and Conclusionary Finding ConcerningRespondent's Refusal to HireMiss Ky-MyAlthough there is evidence that Miss Ky-My was theleader of a group composed of immigrants who opposedacceptance of the Respondent's contract proposal, .t hasnot been established on the record that the Respondent'srefusal to hire her was based on her opposititin toacceptance of the Respondent's contract proposal. I Lind, inaccordance with Mr. Schiweck's testimony on the record,thathe refused to hire Miss Ky-My because of hisapprehension of discord from other teachers who resentedMiss Ky-My's conduct at the July 17 union meeting andbecause of the petition to expel Miss Ky-My from theUnion. At the July 17 union meeting the union presidentand two other members from the floor criticized Miss Ky-My because she had applied in person to the Respondentfor an instructor's position and condemned her as not agood union member. Miss Ky-My took the floor to ttefendher freedom to look for work and was provoked by shoutsfrom the membership which prevented her from speakingout. In anger and frustration, she told the group "you are allstupid and dumb." 7It is clear, and I find, that the conduct of Miss Ky-My atVietnamese idiom I do not credit Miss Ky-My's testimony that she toldthemembership "Iwish I could insultall of you " Mr Tnen impressed meas a fair and objectivewitness,and in viewof the provocation and themoment ofMiss Ky-My'sanger,it ismore likelythat she uttered theremarks astestified to by Mr Trien 90DECISIONS OFNATIONAL LABORRELATIONS BOARDthe July 17 union meeting was protected by Section 7 of theAct.8 It is well settled law that an employer, even in theinterest ofpromoting harmony or preventing discord in hisestablishment,may not discharge or refuse to hire anemployee to appease an opposing faction of union ornonunionemployees who harbor an opposition to thatperson's employment which grows out of that person'sunion or Section 7 activity. Here, it is clear that theopposing faction, which happened to be headed by theunion leadership, resentedMiss Ky-My's remarks andideology expressed in union debate. It is commonknowledge that the expressing of opinions and positions atunion meetingsoften becomes heated and is the cause fordivision among factions. It is clear that a faction of theunion members, which included the union president, wasresentfulof and disapproved Miss Ky-My's assertedfreedom to look for work without going through the Union.They shouted their disapproval of her stand taken at themeeting and when she further provoked them by callingthem stupid, the union president in anger assaulted herperson and 65 members, led by the union committee, signeda petition to expel her. Mr. Schiweck was apprised of thesecircumstances and refused to hire Miss Ky-My because afaction opposed to Miss Ky-My threatened they would notwork with her. Under the circumstances, it became the dutyof the Respondent not to yield to such pressuresresulting inhis refusal to hire Miss Ky-My.What the Court of Appeals for the Second Circuit said inN.L.R.B. v. Local 138, Operating Engineers (Zara Contract-ing Co.),293 F.2d 187, is appropriate here:Thereseemsto be no doubt that an employer whodenies employment . . . because the applicant oremployee has been expelled from a union for causesother than failure to tender dues and initiationfees or isotherwise in disfavor with the union because ofactivitiesprotected by Section 7 finds himself inviolation of Section 8(a)(1) and (3), even though he actsunder the economic duress of a threatened workstoppage,N. L. R. B. v. BellAircraftCorp.,206 F.2d 235,237 (2 Cir. 1953);N. L. R. B. v. ImparatoStevedoring Corp.,250 F.2d 297,302 (3 Cir.1957);N.L.R.B. v.United StatesSteel Corp.,278 F.2d 896, 898 (3 Cir. 1960).The Trial Examiner's decision inA Itamont Shirt Corpora-tion,131NLRB 112, adopted by the Board, at page 120aptly states the employer's duty not to surrender his right tohire to employee groups as follows:This case is governed by principles which are now wellestablished. Both the Board and the courts agree thatthere is an affirmative duty imposed upon an employerby the Act to insure that its right to discharge is notdelegated or surrendered to any union or antiuniongroup, and that an employer whoacquiescesin theexclusion of employees from his plant by such a groupwill be regarded as having constructively discharged theexcluded employees in violation of Section 8(a)(3).FredP.Weissman Co.,69 NLRB 1002, 1025; enfd. 170 F.2d952 (C.A. 6); cert. denied 336 U.S. 972;D. D. Newton,8Section 7 Employees shall have the right to self-organization, to form,join,orassistlabor organizations,tobargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid oran Individual d/b/a Newton Brothers Lumber Co.,103NLRB564, 567;enfd.214 F.2d 472, 475 (C.A. 5);N. L R. B. v. Goodyear Tire &Rubber Company,129 F.2d661, 664(C.A.5);N.L.R.B. v.HudsonMotor CarCompany,128F.2d 528,532-533 (C.A. 6);DetroitGasket and ManufacturingCompany,78 NLRB 670,671; J. P. Florio & Co.Inc.,118 NLRB753, 754, 756.And as the court held in theGoodyear Tirecase,supra,whether Respondent had, or had not, responsibility forany part of the feeling which existed is beside the mark,for the evidence here plainly established that unionadherents were repeatedly excluded,toRespondent'sknowledge,except on condition they sign a renuncia-tion of the Union.Difficult as an employer's positionmay be under such circumstances,his duty requires himto resist the domination of his managerial prerogative toemploy,whethermanifested by or against a unionfaction.Id.,and see alsoMajestic Metal Specialties, Inc.,92 NLRB 1854, 1862.Upon the entire record,Ifind that by refusing to hireMissKy-Myon and after September 15, 1970, theRespondent thereby discriminated against her and coercedand restrained employees in the exercise of rightsguaranteed by Section 7 of the Act in violation of Section8(a)(1) and(3) of the Act.D.The Refusal to Hire Mr. Bich, Mrs. Vo, andMrs. LongMrs.Vo,Mrs. Long, and Mr. Bich are, like Miss Ky-My, among the group of approximately 120 Vietnameseteachers who comprise the community and like all the otherteachers are members of the Union. The three are welleducated and admittedly competent Vietnamese instructorswho have taught for a number of government contractors atBiggsField in El Paso, Texas. As relatedearlier in thisDecision, they are fast friends of Miss Ky-My and accepther leadership in union matters.The husbands of Mrs. Vo and Mrs. Long, together withMr. Bich, organized a language school under the nameSchool of Vietnamese Language and Culture on January30, 1970, and on that date filed a Certificate of Businessunder assumed name with the county clerk of El PasoCounty. This firm, in competition with the Respondent andothers,submittedbids for the government teachingcontract at Biggs Field in El Paso as well as at Monterey,California. The formation of this competing firm came toMr. Schiweck's attention when he saw the published recordof the filing of the Certificate of Business in a newspublication known as "The Commercial Recorder" in earlyFebruary 1970. Later Mr. Schiweck learned from govern-ment sources that this firm had submitted competing bidsat Biggs Field and in Monterey, California. None of thethree notified the Respondent that they or their husbandshad set up a school in competition with the Respondent.LikeMiss Ky-My, Mr. Bich and Mrs. Vo attended theAugust 22 union meeting and all three voted against theRespondent's contract proposal by show of hands. Mrs. Voprotection,and shall also have the right to refrain from any or all of suchactivitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a)(3). ACLANG, INC.put up both hands, one for herself and the other as proxyforMrs. Long who was absent. As related earlier in thisDecision, the vote was 31 to 30 to accept the Respondent'scontract proposal.During the first or second week in September 1970, Mr.Bich and Mrs. Long went to the Respondent's office andtalked to Respondent's vice president, Dr. Vinh, aboutemployment. They were told by Dr. Vinh that their casewas too special, they must see Mr. Schiweck. Near the samedate Dr. Vinh had also told Mrs. Vo that she too was aspecial case requiring that she see Mr. Schiweck. On thefollowing day, the three, Mr. Bich, Mrs. Vo, and Mrs. Long,calledonMr. Schiweck together to inquire aboutemployment.Mrs. Long asked when there would be anopening for the three. Mr. Schiweck replied he had noopenings; he would let them know when there would be anopening. Mr. Schiweck inquired if they had applied throughthe Union, and they replied they had .9 Mr. Schiweck nevercalled the three to offer them employment. Nothing wassaid by Mr. Schiweck to the three about their competingfirm.Mr.Schiweck credibly testified that he refused to hirethe three, namely,Mr. Bich, Mrs. Vo, and Mrs. Long,because "They are directly affiliated with a competitor.. . . The Vietnamese School of Language and Culture.. . . Mrs. Chi Long is the wife of the president of thecompany.Mrs.Diem Thi Vo is the wife of the vice-president, and Mr. Tran Van Bich is secretary-treasurer ofthe company." Stating his further reasons for refusing tohire the three, Mr. Schiweck testified that it was importantnot to hire these people because he considered them a"definite threat to our business... . we felt that it wasnecessary to keep them out of our main offices primarilybecause there is too much information that goes over thosedesks. . . . if we know someone is going to spy on us wedon't want them."Counsel for the General Counsel contends that theassigned reason for Mr. Schiweck's refusal to hire thesethree individuals is pretextual, arguing that it is possiblethat any of his instructors or other personnel could submitbids in competition with the Respondent. He further arguesthat the three charging individuals were not hired becausetheywere against accepting the Respondent's contractproposal. On the basis of the record, I must disagree withthe counsel's argument. Initially, it should be observed thatit isthe common practice in the every day business worldnot to give employment to one's competitors and it ispointed out that the Respondent was following what isgenerally regarded as prudent business practice. Indeed, theBoard itselfhas disclosed its philosophy in this regard inBausch & Lomb Optical Company,108 NLRB 1555, where itrefused to sanction a union's representation of Bausch &Lomb's employees because the union at the same time wasengaged ina business in competition with Bausch & Lomb.The Respondent could not be expected to give employmentto no onefor fear that such persons would some daycompete with it. To employ no one based on such anunnecessary fear would mean that the Respondent couldnot function. But certainlyit isunderstandable that the9 The names of all four charging individuals in this case were includedin a list of applicants submittedby the Union to Respondent August 10,91Respondent would not employ viable and active competi-tors.One does not as a rule permit the competitor to enterits camp.Considering the second point in counsel's argument,namely, that the three were not hired because they hadopposed Respondent's contract proposal, it is pointed out(1) that there is no evidence that the Respondent was awarethat the three had opposed Respondent's contract proposal.In this connection, it is noted that the vote at the August 7meeting was by secret ballot and 85 members opposed thecontract proposal. The three did not attend the August 14meeting, and although the August 22 meeting's vote was byshow of hands, there is an absence of evidence thatRespondent's officials were informed how each membervoted. Additionally it is pointed out that 26 other unionmembers openly voted against the Respondent's contractproposal at the August 22 meeting and there is no showingthat any discrimination was practiced against them.Iam satisfied that there is insufficient evidence in therecord to sustain General Counsel's contention that Mrs.Vo, Mrs. Long, and Mr. Bich were refused employment inviolation of Section 8(a)(1) or (3) of the Act. On thecontrary, I find that they were refused employment forreasonsnotviolativeof the Act. I will, therefore,recommend that the complaint be dismissed insofar as italleges violations with respect to the Respondent's refusalto hire those three Charging Individuals.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent discriminated in regardto the hire and tenure of employment of Miss Ky-My byrefusing to hire her on and after September 15, 1970, I willrecommend that Respondent offer her immediate employ-ment as an instructor at Biggs Field or, if thatjob no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay she may have sufferedby reason of said discrimination against her by payment toher of a sum of money equal to that which she would haveearned from the date of the discrimination against her tothe date of her reinstatement less her net earnings duringsuch period in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, with interest1970 92DECISIONS OF NATIONALLABOR RELATIONS BOARDthereon at 6 percent per annum,IsisPlumbing & HeatingCo., 138 NLRB 716.Upon the basis of the forcr'oing findings of fact and uponthe entire record,10 I make the following-Ci.NCLUS)ONS OF LAW1.The Respondent is art employer engaged in com-merce within the definition of Section 2(6) and (7) of theAct.2.The Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3.By discriminating in regard to hire and tenure ofemployment of Miss Ky-My because of her union andprotected concerted activities, Respondent has engaged in,and is engaging in, unfair labor practices in violation ofSection 8(a)(3) and Section 8(a)(1) of the Act.4.By interrogating Miss Kim-Cue and by threateningher as found above, the Respondent interfered with,restrained, and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, thereby engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:''ORDERAclang, Inc , its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Coercing and restraining its employees from engaginginunion activities and the exercise of other rightsguaranteed by Section 7 of the Act(b) Discriminating with respect to the hire and tenure ofemployees or applicants for employment because of theirunion activity or their exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative actions which, I find,will effectuate the policies of the Act:(a)OfferNguyen Thi Ky-My immediate and fullemployment to an instructor's position at Biggs Field or, ifthat position no longer exists, to a substantially equivalentposition, without prejudice to her seniority and other rightsand privileges, as provided in section V, above, entitled"The Remedy," and make her whole according to theformula and method prescribed in said section V.(b)Preserveuntilcompliancewith any order forreinstatement or backpay made by the National LaborRelations Board in this proceeding is effectuated, and makeavailable to the said Board or its agents, for examinationand copying, all payroll records, social security records,timecards, and personnel records which may be relevant toa determination of the amount of backpay due, and to thereinstatement and related rights provided by such order.(c)NotifyMiss Ky-My, in the event that she is nowserving in the Armed Forces of the United States, of herright to full employment, upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(d) Post in conspicuous places at the Respondent's placeof business in El Paso, Texas, including all places therewhere notices to employees are customarily posted, copiesof the notice attached hereto marked "Appendix." Copiesof the said notice to be furnished by the Regional Directorfor Region 28 of the National Labor Relations Board, shall,after being duly signed by an authorized representative ofthe Respondent, be posted by it immediately upon receiptthereof and maintained by it for 60 consecutive daysthereafter in such conspicuous places. Reasonable stepsshall be taken by the said Respondent to insure that saidnotice is not covered, altered or defaced by any othermaterial.12(e)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of the receipt of acopy of this Decision, what steps the Respondent has takento comply therewith.13IT IS ALSO RECOMMENDED that the complaint be dismissedto the extent that it alleges that the Respondent engaged inunfair labor practices by refusing to hire Mrs. Long, Mrs.Vo, and Mr. Bich.10 In accordance with the General Counsel's unopposed motion, therecord is corrected11In the event no exceptions are filed asprovided by Section 102 46 oftheRules andRegulationsof the National LaborRelations Board, thefindings, conclusions,and recommendedOrderherein shall,as provided inSection 102 48 of theRules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.12 In the event thatthe Board'sOrder is enforced bya Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcing an Order of the National LaborRelations Board."13 In the eventthat this recommended Order is adoptedby the Boardafter exceptions have been filed, this provisionshall be modified to read."Notify the Regional Directorfor Region 28, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Nguyen Thf Ky-My an instructor'sposition at Biggs Field, El Paso, Texas, or, if thatjob nolonger exists,a substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and we will pay her for any loss of pay shemay have suffered by reason of our discriminationagainst her together with interest thereon at 6 percent.WE WILL NOT discharge, refuse to hire, or otherwisediscriminate in regard to the hire and tenure ofemployment or any term or condition of employment ofour employees because of their membership in andactivities on behalf of the Union herein or any otherlabor organization of their choice.WE WILL NOT in any mannerinterferewith,restrain, ACLANG, INC.or coerce our employees in the exercise of their right toself-organization,to form,join,or assist labor organiza-tions, including the Union herein, to bargain collective-ly through a bargaining agent chosen by our employees,to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any such activities.ACLANG, INC.(Employer)DatedBy(Representative)(Title)WE WILL notifyimmediatelyNguyen Thi Ky-My, if93presently serving in the Armed Forces of the United States,of the right to full employment, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, Room1025, The Mills Building, 303 North Oregon, El Paso, Texas79901, Telephone 915-533-538 1.